NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        FEB 23 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

In re: JON W. CHAFFEE,                          No.    17-60036

             Debtor.                            BAP No. 16-1241
______________________________

B. CASEY YIM,                                   MEMORANDUM*

                Appellant,

 v.

JON W. CHAFFEE,

                Appellee.

                           Appeal from the Ninth Circuit
                             Bankruptcy Appellate Panel
             Taylor, Faris, and Clement, Bankruptcy Judges, Presiding

                            Submitted February 13, 2018**

Before:      LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

      B. Casey Yim appeals pro se from the judgment of the Bankruptcy Appellate

Panel (“BAP”) affirming the bankruptcy court’s judgment in favor of debtor Jon


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Chaffee in an adversary proceeding regarding the discharge of Yim’s claim. We

have jurisdiction under 28 U.S.C. § 158(d). We review de novo BAP decisions,

and apply the same standard of review that the BAP applied to the bankruptcy

court’s ruling. Anastas v. Am. Sav. Bank (In re Anastas), 94 F.3d 1280, 1283 (9th

Cir. 1996). We affirm.

      The bankruptcy court did not clearly err in finding that Yim failed to

demonstrate that his claim satisfied the elements for non-dischargeability under 11

U.S.C. § 523(a)(2)(A). See id. (factual determinations of whether elements of §

523(a)(2)(A) are satisfied are reviewed for clear error); Ghomeshi v. Sabban (In re

Sabban), 600 F.3d 1219, 1222 (9th Cir. 2010) (creditor has burden to show by a

preponderance of the evidence that § 523(a)(2)(A) elements are met).

      We do not consider matters not specifically and distinctly raised and argued

in the opening briefs, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                    17-60036